Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 3, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00640-CV
____________
 
DAVID F. KRONGARD, Appellant
 
V.
 
THE METHODIST HOSPITAL, SUGAR LAND, Appellee
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2007-73908
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 24, 2010.  On February 17, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted. 
Appellee’s request for damages pursuant to Texas Rule of Appellate Procedure 45
is denied.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Boyce and Jamison.